DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 7, 10, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 7, 10, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 3, 8, 9, and 12 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis, et al, U. S. Patent Application Publication 2018/0241822  (“Davis”).
Regarding claim 1, Davis teaches:
An apparatus for managing a first wireless device, the apparatus comprising: a processor configured to cause the first wireless device to: (Davis, figure 2A/2B and paragraph 0037, “[0037] There are several ways to implement a shared radar and communication system. … A control processor 210 controls the operation of the transmitter and receiver and estimates the range and velocity of objects in the environment. The control processor is also responsible for modulating any desired information bit for transmission as well for decoding any information bits transmitted from other similar systems.”; a shared radar and communication device used for simultaneous object detection and communications; that the device comprises a control processor to modulate and demodulate the radar transmissions into radar and communicated information).
determine to perform a measurement of distance to a reflector using one or more communication transmissions scheduled for transmission to a second wireless device, (Davis, paragraph 0004, “[0004] Methods and systems of the present invention provide for a shared radar and communication system that simultaneously operates as a radar (for detecting and estimating location and velocity of objects in the environment) as well as a communication system that sends and/or receives information bits to and from other systems with similar capabilities.”; a shared radar and communication device that simultaneously operates as a radar for detecting range and velocity of objects in the environment and communicating with other nodes in the networked communications system).
wherein the measurement of the distance to the reflector is concurrent with communication with the second wireless device; (Davis, figure 4, paragraph 0039-0040, “[0039] The system 300 will have memory (310, 312) to store software used for processing the signals in order to determine range, velocity and location of objects. The software also performs necessary operations to modulate the information bits onto the radar signal as well as extracting information bits embedded in the radar signals from other similar systems [0040] A basic block diagram of a PMCW system with a single transmitter and receiver is illustrated in FIG. 4. The digital processing block 410, also known as a digital signal generator 410, is capable of accepting external information bits and modulating them onto the transmitted signal.”; a digital system which modulates communications information bits as modulating mechanism for a radar transmission).

    PNG
    media_image1.png
    563
    661
    media_image1.png
    Greyscale
transmit the one or more communication transmissions to the second wireless device; (Davis, figure 5, paragraph 0042, “[0042] FIG. 5 illustrates one way in which vehicles equipped with such a shared radar and communication system can provide better performance than a simple radar system. Vehicles 501-504 are equipped with systems according to the present invention. Vehicle 501 can detect and communicate with vehicles 502-503”; a first system can transmit information encoded radar signals to an environment, it can sense objects, such as object 505, while communicating with other vehicles 502, 503 and by extension 504).

receive at least one reflection of the one or more communication transmissions; and (Davis, paragraph 0050, “[0042] For example, in FIG. 5, the combined radar and communications system in vehicle 501 receives reflections of its own transmitted signal from vehicle 502-503. In addition, the combined radar and communications system has also received signals transmitted by the combined radar and communications systems in vehicles 502-503.”; a shared radar and communication system that can send and receive communications with multiple vehicles; that can simultaneously find the radar signals from the vehicles and surrounding objects).
perform, based on the at least one reflection, the measurement of the distance to the reflector. (Davis, paragraph 0051, “As illustrated in figure 8, a bank of correlators 810, where each correlator 810 has a different delay used for the replica of the baseband transmitted signal, will produce a set of correlations that correspond to different ranges of objects.”; that the received and reflected transmissions are processed to determine a range, based on at least the reflection).
Regarding claim 2, Davis teaches:
The apparatus of claim 1, wherein the one or more communication transmissions include data and the at least one reflection of the one or more communication transmissions includes a reflection of the data, (Davis, paragraph 0049-0052, “[0049] As illustrated in FIG. 4, the received signal is down-converted to a complex baseband signal via an RF front end analog signal processing block 470. … The complex baseband digital signal ( output by the ADCs 480) is then the input to a digital processing unit 490. [0050] The complex baseband output consists of two aspects of the signal. A first aspect includes reflections from objects that are copies of the transmitted signal. A second aspect includes information bits that are transmitted by other systems. …  In addition, the combined radar and communications system has also received signals transmitted by the combined radar and communications systems in vehicles 502-503.”; that a system can transmit a coded radar and communication transmission; that the radar receives reflected energy in addition to communications systems communications; that the communications signals can be received communications signals from multiple other vehicles (i.e. communications signals from second device)).
wherein the measurement of the distance to the reflector is performed based on the reflection of the data. (Davis, paragraph 0049-0052, “[0050] For example, in FIG. 5, the combined radar and communications system in vehicle 501 receives reflections of its own transmitted signal from vehicle 502-503.”; that a system can transmit a coded radar and communication transmission; that the radar receives reflected energy; that the reflected energy can be used to determine the range of the first system’s reflections from vehicles).
Regarding claim 3, Davis teaches:
The apparatus of claim 1, further configured to cause the first wireless device to receive, from the second wireless device, a response to at least one of the one or more communication transmissions, (Davis, paragraph 0049-0052, “[0049] As illustrated in FIG. 4, the received signal is down-converted to a complex baseband signal via an RF front end analog signal processing block 470. … The complex baseband digital signal ( output by the ADCs 480) is then the input to a digital processing unit 490. [0050] The complex baseband output consists of two aspects of the signal. A first aspect includes reflections from objects that are copies of the transmitted signal. A second aspect includes information bits that are transmitted by other systems. …  In addition, the combined radar and communications system has also received signals transmitted by the combined radar and communications systems in vehicles 502-503.”; that a system can transmit a coded radar and communication transmission; that the radar receives reflected energy in addition to communications systems communications; that the communications signals can be received communications signals from multiple other vehicles (i.e. communications signals from second device)).
wherein the response is separate from the at least one reflection. (Davis, paragraph 0049-0052, “[0050] For example, in FIG. 5, the combined radar and communications system in vehicle 501 receives reflections of its own transmitted signal from vehicle 502-503.”; that a system can transmit a coded radar and communication transmission; that the radar receives reflected energy; that the reflected energy can be used to determine the range of the first system’s reflections from vehicles).
Regarding claim 8, Davis teaches:
A first wireless device, comprising: at least one antenna; and a processor coupled to the at least one antenna and (Davis, figure 2A/2B and paragraph 0037 and 0007, “[0037] There are several ways to implement a shared radar and communication system. … A control processor 210 controls the operation of the transmitter and receiver and estimates the range and velocity of objects in the environment. The control processor is also responsible for modulating any desired information bit for transmission as well for decoding any information bits transmitted from other similar systems. [0007] A shared radar and communication system for a vehicle in accordance with an embodiment of the present invention includes at least one transmitter, at least one receiver, at least one antenna, a memory, and a control processor.”; a shared radar and communication device used for simultaneous object detection and communications; that the device comprises a control processor to modulate and demodulate the radar transmissions into radar and communicated information; that the radar has an antenna).
configured to cause the first wireless device to: determine to perform a communication transmission to a second wireless device; determine to perform a first sensing measurement of a first reflector using a reflection of the communication transmission; (Davis, paragraph 0004, “[0004] Methods and systems of the present invention provide for a shared radar and communication system that simultaneously operates as a radar (for detecting and estimating location and velocity of objects in the environment) as well as a communication system that sends and/or receives information bits to and from other systems with similar capabilities.”; a shared radar and communication device that simultaneously operates as a radar for detecting range and velocity of objects in the environment and communicating with other nodes in the networked communications system. Note: “determining to perform” is a broad statement which only implies an intent to perform an action, not performing the actual action).
transmit the communication transmission to the second wireless device; (Davis, figure 4, paragraph 0039-0040, “[0039] The system 300 will have memory (310, 312) to store software used for processing the signals in order to determine range, velocity and location of objects. The software also performs necessary operations to modulate the information bits onto the radar signal as well as extracting information bits embedded in the radar signals from other similar systems [0040] A basic block diagram of a PMCW system with a single transmitter and receiver is illustrated in FIG. 4. The digital processing block 410, also known as a digital signal generator 410, is capable of accepting external information bits and modulating them onto the transmitted signal.”; a digital system which modulates communications information bits as modulating mechanism for a radar transmission).
receive, from the first reflector, the reflection of the communication transmission; and (Davis, paragraph 0050, “[0042] For example, in FIG. 5, the combined radar and communications system in vehicle 501 receives reflections of its own transmitted signal from vehicle 502-503. In addition, the combined radar and communications system has also received signals transmitted by the combined radar and communications systems in vehicles 502-503.”; a shared radar and communication system that can send and receive communications with multiple vehicles; that can simultaneously find the radar signals from the vehicles and surrounding objects).
perform the first sensing measurement of the first reflector using the reflection of the communication transmission. (Davis, paragraph 0051, “As illustrated in figure 8, a bank of correlators 810, where each correlator 810 has a different delay used for the replica of the baseband transmitted signal, will produce a set of correlations that correspond to different ranges of objects.”; that the received and reflected transmissions are processed to determine a range, based on at least the reflection).
Regarding claim 9, Davis teaches The first wireless device of claim 8, wherein the communication transmission includes a plurality of data symbols, wherein the first sensing measurement of the first reflector is based on a plurality of reflections corresponding to the plurality of data symbols. (Davis, figure 6, paragraph 0046, “[0046] In order to achieve communication shared with radar communication, information bits can be incorporated into the spreading codes (for modulating a transmit signal) in various ways. … FIG. 6 illustrates an example of such a binary (two-valued) spreading code: an m-sequence with length 31 (601). Five such code sequences are shown.”; a communications code that uses a binary spreading code on the radar transmissions to simultaneously, and continuously, broadcast both radar signals and broadcast digital communications).
Regarding claim 12, Davis teaches:
The first wireless device of claim 8, wherein the processor is further configured to cause the first wireless device to: receive, from a second reflector, a second reflection of the communication transmission; and (Davis, figure 5, paragraph 0050, “For example, in FIG. 5, the combined radar and communications system in vehicle 501 receives reflections of its own transmitted signal from vehicle 502-503. In addition, the combined radar and communications system has also received signals transmitted by the combined radar and communications systems in vehicles 502-503.”; that a vehicle 501 (i.e. first wireless device) can communicate with multiple other vehicles (i.e. second reflector and second communicator); that the vehicle 501 can sense complex signals of radar reflections and receive new communications signals from the other vehicles).
perform a second sensing measurement of the second reflector using the second reflection of the communication transmission. (Davis, figure 6, paragraph 0046, “[0046] In order to achieve communication shared with radar communication, information bits can be incorporated into the spreading codes (for modulating a transmit signal) in various ways. … FIG. 6 illustrates an example of such a binary (two-valued) spreading code: an m-sequence with length 31 (601). Five such code sequences are shown.”; a communications code that uses a binary spreading code on the radar transmissions to simultaneously, and continuously, broadcast both radar signals and broadcast digital communications to multiple targets and multiple other communicating vehicles. Note: the “second sensing measurement” has been interpreted as merely a second coded transmission later in time than the first coded transmission).
Regarding claim 13, Davis teaches:
The first wireless device of claim 12, wherein the first sensing measurement and the second sensing measurement are ranging measurements, (Davis, figure 6, paragraph 0046, “[0046] In order to achieve communication shared with radar communication, information bits can be incorporated into the spreading codes (for modulating a transmit signal) in various ways. … FIG. 6 illustrates an example of such a binary (two-valued) spreading code: an m-sequence with length 31 (601). Five such code sequences are shown.”; a communications code that uses a binary spreading code on the radar transmissions to simultaneously, and continuously, broadcast both radar signals and broadcast digital communications).
wherein the first sensing measurement includes a first time-of- flight estimate associated with the first reflector, and wherein the second sensing measurement includes a second time-of-flight estimate associated with the second reflector. (Davis, figure 8 & 9, paragraph 0051, “As illustrated in FIG. 8, a bank of correlators 810, where each correlator 810 has a different delay used for the replica of the baseband transmitted signal, will produce a set of correlations that correspond to different ranges of objects. In essence, a correlator that has a particular delay of the baseband transmitted signal is looking for the presence of a reflection from an object at a distance corresponding to the particular delay for the particular correlator, and for which the round-trip delay is the delay used for the baseband transmitted signal. Such a peak is illustrated in FIG. 9, where the peak in the matched filter output represents an object at the distance of reflection.”; that sequential pulses for an object are transmitted; that the times of flight between pulses are correlated to the ranges desired to estimate the round-trip delay of the multiple signals).
Regarding claim 14, Davis teaches The first wireless device of claim 8, wherein the first sensing measurement includes an angle-of-arrival measurement. (Davis, paragraph 0040, “There is also a control processor (illustrated as the control & processing block 210 in FIGS. 2A and 2B) that controls the operation of the transmitter 400 and receiver 450. The baseband processing will process the received signal and may generate data that can be used to determine range, velocity, and angle.”; that the complex transmitted radar and communications waveform can determine range, velocity and angle of multiple objects (see figure 5)).
Regarding claim 15, Davis teaches The first wireless device of claim 8, wherein the first sensing measurement includes a measurement of speed or velocity. (Davis, paragraph 0040, “There is also a control processor (illustrated as the control & processing block 210 in FIGS. 2A and 2B) that controls the operation of the transmitter 400 and receiver 450. The baseband processing will process the received signal and may generate data that can be used to determine range, velocity, and angle.”; that the complex transmitted radar and communications waveform can determine range, velocity and angle of multiple objects (see figure 5)).
Regarding claim 16, Davis teaches:
The first wireless device of claim 8, wherein the processor is further configured to cause the first wireless device to: receive, from the second wireless device, a response to the communication transmission; and (Davis, figure 5, paragraph 0042, “[0042] FIG. 5 illustrates one way in which vehicles equipped with such a shared radar and communication system can provide better performance than a simple radar system. Vehicles 501-504 are equipped with systems according to the present invention. Vehicle 501 can detect and communicate with vehicles 502-503 but cannot detect nor communicate with vehicle 504 due to an obstacle (such as building 505) at the cross-section. However, vehicle 503 can detect and communicate with vehicle 504. Vehicle 503 can then communicate to vehicle 501 the location and presence of vehicle 504 at the crossroad.”; that multiple vehicles can use the complex transmitted radar and communications waveform to communicate about other objects between vehicles; in this case, vehicle 503 (i.e. a second device) communicates with vehicle 501 (i.e. a first device) regarding the location of a third vehicle 504).
continue communication with the second wireless device based on the response. (Davis, figure 6, paragraph 0046, “[0046] In order to achieve communication shared with radar communication, information bits can be incorporated into the spreading codes (for modulating a transmit signal) in various ways. … FIG. 6 illustrates an example of such a binary (two-valued) spreading code: an m-sequence with length 31 (601). Five such code sequences are shown.”; a communications code that uses a binary spreading code on the radar transmissions to simultaneously, and continuously, broadcast both radar signals and broadcast digital communications between multiple vehicles).
Regarding claim 17, Davis teaches:
A method for performing a sensing measurement while performing communication, the method comprising: at a first wireless device: establishing communication with a second wireless device; (Davis, figure 2A/2B & 5, paragraphs 0037 and 46, “[0037] There are several ways to implement a shared radar and communication system. … A control processor 210 controls the operation of the transmitter and receiver and estimates the range and velocity of objects in the environment. The control processor is also responsible for modulating any desired information bit for transmission as well for decoding any information bits transmitted from other similar systems. [0046] In order to achieve communication shared with radar communication, information bits can be incorporated into the spreading codes (for modulating a transmit signal) in various ways. … FIG. 6 illustrates an example of such a binary (two-valued) spreading code: an m-sequence with length 31 (601). Five such code sequences are shown.”; a shared radar and communication device used for simultaneous object detection and communications; that the device comprises a control processor to modulate and demodulate the radar transmissions into radar and communicated information; that two vehicles can communicate simultaneously while using radar to determine ranges and velocity of objects).
determining to perform a sensing measurement of a reflector while simultaneously communicating with the second wireless device, (Davis, paragraph 0004, “[0004] Methods and systems of the present invention provide for a shared radar and communication system that simultaneously operates as a radar (for detecting and estimating location and velocity of objects in the environment) as well as a communication system that sends and/or receives information bits to and from other systems with similar capabilities.”; a shared radar and communication device that simultaneously operates as a radar for detecting range and velocity of objects in the environment and communicating with other nodes in the networked communications system).
wherein said performing the sensing measurement of the reflector while simultaneously communicating with the second wireless device includes performing the sensing measurement without interrupting a data transfer with the second wireless device; (Davis, figure 4, paragraph 0039-0040 & 0057, “[0039] The system 300 will have memory (310, 312) to store software used for processing the signals in order to determine range, velocity and location of objects. The software also performs necessary operations to modulate the information bits onto the radar signal as well as extracting information bits embedded in the radar signals from other similar systems [0040] A basic block diagram of a PMCW system with a single transmitter and receiver is illustrated in FIG. 4. The digital processing block 410, also known as a digital signal generator 410, is capable of accepting external information bits and modulating them onto the transmitted signal. [0057] In this case, radar detection and communications can be carried out simultaneously.”; a digital system which modulates communications information bits as modulating mechanism for a radar transmission; that the radar and communications can continue simultaneously (i.e. without interrupting a data transfer between devices); see also figures 6 and 8).
transmitting, to the second wireless device, a packet; (Davis, figure 11, paragraph 0054, “[0054] The information bits can be arranged in blocks as illustrated in FIG. 11. The block size is determined based upon a frequency and timing offset between the transmitter and receiver system. The block of FIG. 11 is prepended with start bits ( also known as a preamble) comprising a known bit sequence that can be used to determine the start of the block at the receiver.”; that data can be superimposed on the radar signals arranged in blocks. Note, Applicant has merely required data packets, not Internet Protocol Packets with more detailed headings).
receiving, from the reflector, a reflection of the packet; and (Davis, paragraph 0050, “[0042] For example, in FIG. 5, the combined radar and communications system in vehicle 501 receives reflections of its own transmitted signal from vehicle 502-503. In addition, the combined radar and communications system has also received signals transmitted by the combined radar and communications systems in vehicles 502-503.”; a shared radar and communication system that can send and receive communications with multiple vehicles; that can simultaneously find the radar signals from the vehicles and surrounding objects).
performing the sensing measurement based on the reflection of the packet. (Davis, paragraph 0051, “As illustrated in figure 8, a bank of correlators 810, where each correlator 810 has a different delay used for the replica of the baseband transmitted signal, will produce a set of correlations that correspond to different ranges of objects.”; that the received and reflected transmissions are processed to determine a range, based on at least the reflection).
Regarding claim 18, Davis teaches:
The method of claim 17, wherein the packet includes payload data for the second wireless device, (Davis, figure 11, paragraph 0054, “[0054] The block of FIG. 11 is prepended with start bits ( also known as a preamble) comprising a known bit sequence that can be used to determine the start of the block at the receiver. In the case of a signaling scheme illustrated in FIG. 6, the start bits can be modulated with the same and a known spreading code for easier detection. As an exemplary embodiment, a preamble size of 16 bits and a block size of 100 information bits are used.”; that the packet includes a header / preamble of 16 bits and a block of data of 100 information bits (i.e. payload data)).
wherein the method further comprises receiving, from the second wireless device, a response to the packet. (Davis, paragraph 0050, “[0042] For example, in FIG. 5, the combined radar and communications system in vehicle 501 receives reflections of its own transmitted signal from vehicle 502-503. In addition, the combined radar and communications system has also received signals transmitted by the combined radar and communications systems in vehicles 502-503.”; a shared radar and communication system that can send and receive communications with multiple vehicles; that can simultaneously find the radar signals from the vehicles and surrounding objects).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 4 – 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chae, et al, U. S. Patent Application Publication 2021/0311181 (“Chae”).
Regarding claim 4, Davis teaches the apparatus of claim 1.
Davis teaches wherein the one or more communication transmissions include  (Davis, paragraph 0041-0046, “[0041] It is possible to use the concept described herein with various means for modulating the data onto a transmitted signal. … In another embodiment, an orthogonal frequency division multiplex (OFDM)-based modulation scheme, which spreads the information into the time-frequency plane can be used for a shared use of radar detection and communication.”; a discussion of multiple frequency modulated coding schemes that are explicit embodiments of the disclosure. Note: a frequency modulated continuous wave has been interpreted as almost any waveform, to include frequency steps, that modulates frequency while transmitting).
Davis does not explicitly teach:
a channel estimation sequence and the at least one reflection includes a reflection of the channel estimation sequence,
wherein the measurement of the distance to the reflector is performed based on the reflection of the channel estimation sequence..
Chae teaches:
a channel estimation sequence and the at least one reflection includes a reflection of the channel estimation sequence, (Chae, paragraph 0010, 0051-0059, “[0010] In one aspect of the present invention, provided herein is a method for performing a vehicle image reconstruction by a sensing vehicle (SV) in a wireless communication system, the method comprising: receiving a plurality of stepped-frequency-continuous-wave (SFCW) from target vehicle (TV); [0051] Techniques described herein can be used in various wireless access systems such as … orthogonal frequency division multiple access (OFDMA), [0055] The number of OFDM symbols in one slot may vary depending on a cyclic prefix (CP) configuration. [0057] FIG. 1(b) illustrates the type-2 radio frame structure. A type-2 radio frame includes two half frames, each having 5 subframes, a downlink pilot time slot (DwPTS), a guard period (GP), and an uplink pilot time slot (UpPTS). Each subframe is divided into two slots. The DwPTS is used for initial cell search, synchronization, or channel estimation at a UE.”; that an OFDM radar can have a “stepped frequency continuous wave” protocol, which is a narrow form of FMCW; that the OFDM signal has a CP in the packet header; that part of the CP can be a DwPTS resource element which is a field that is used for channel estimation (i.e. a reflection of 
    PNG
    media_image2.png
    327
    813
    media_image2.png
    Greyscale
the channel estimation sequence of the OFDM)).

wherein the measurement of the distance to the reflector is performed based on the reflection of the channel estimation sequence. (Chae, paragraph 0106-0108, “[0106] FIG. 10 depicts scenario for one embodiment, where multiple vehicles are located on the road. … We adopt the wide-band imaging system using stepped-frequency-continuous-wave (SFCW) [9] at millimeter-wave range as the waveform for each transmit antenna, which has been widely used in radar systems to detect target at different distances. On the other hand, it is also possible that there are nearby vehicles enabling to reflect the signals from the TV, which is referred to as MVs. With the aid of multiple MVs, the SV is able to obtain the image of the TV, which is the main theme of this work.”; that the SFCW using OFDM can not only image (i.e. radar reflection) of mirror vehicles, but can use the reflections from the mirror vehicles to image a target vehicle which may or may not be in the Line of Sight).
In view of the teachings of Chae it would have been obvious for a person of ordinary skill in the art to apply the teachings of Davis at the time the application was filed in order to perform a vehicle imaging reconstruction using SFCW waveforms (see paragraph 0010). Accordingly, the prior art references disclose that it is known that Davis’s OFDM including Received Signal Strength and Chae’s more detailed description of OFDM including channel estimation fields are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Chae’s  OFDM/SFDM and channel estimates for Davis’s OFDM with RSS because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 5, Davis, as modified by Chae, teaches the apparatus of claim 4.
Davis further teaches wherein the one or more communication transmissions  (Davis, paragraph 0041-0046, “[0041] It is possible to use the concept described herein with various means for modulating the data onto a transmitted signal. … In another embodiment, an orthogonal frequency division multiplex (OFDM)-based modulation scheme, which spreads the information into the time-frequency plane can be used for a shared use of radar detection and communication.”; a discussion of multiple frequency modulated coding schemes that are explicit embodiments of the disclosure. Note: a frequency modulated continuous wave has been interpreted as almost any waveform, to include frequency steps, that modulates frequency while transmitting).
Chae teaches:
includes a wireless local area network transmission and  (Chae, paragraph 0003-0005, 0095-0098, “[0003] Device-to-device (D2D) communication is a communication scheme in which a direct link is established between user equipments (UEs) and the UEs exchange voice and data directly without intervention of an evolved Node B (eNB). [0096] D2DSSs may include a primary D2DSS (PD2DSS) or a primary sidelink synchronization signal (PSSS)…”; that the network can include device to device, or vehicle to vehicle (see paragraph 0005); that the D2D or V2V network has the OFDM architecture to include the below cited channel estimation elements).
the channel estimation sequence comprises one or more of: a long training field (LTF); or a channel estimation field (CEF). (Chae, paragraph 0010, 0051-0059, “[0010] In one aspect of the present invention, provided herein is a method for performing a vehicle image reconstruction by a sensing vehicle (SV) in a wireless communication system, the method comprising: receiving a plurality of stepped-frequency-continuous-wave (SFCW) from target vehicle (TV); [0051] Techniques described herein can be used in various wireless access systems such as … orthogonal frequency division multiple access (OFDMA), [0055] The number of OFDM symbols in one slot may vary depending on a cyclic prefix (CP) configuration. [0057] FIG. 1(b) illustrates the type-2 radio frame structure. A type-2 radio frame includes two half frames, each having 5 subframes, a downlink pilot time slot (DwPTS), a guard period (GP), and an uplink pilot time slot (UpPTS). Each subframe is divided into two slots. The DwPTS is used for initial cell search, synchronization, or channel estimation at a UE.”; that an OFDM radar can have a “stepped frequency continuous wave” protocol, which is a narrow form of FMCW; that the OFDM signal has a CP in the packet header; that part of the CP can be a DwPTS resource element which is a field that is used for channel estimation (i.e. a reflection of the channel estimation sequence of the OFDM)).
In view of the teachings of Chae it would have been obvious for a person of ordinary skill in the art to apply the teachings of Davis at the time the application was filed in order to perform a vehicle imaging reconstruction using SFCW waveforms (see paragraph 0010). Accordingly, the prior art references disclose that it is known that Davis’s OFDM including Received Signal Strength and Chae’s more detailed description of OFDM including channel estimation fields are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Chae’s  OFDM/SFDM and channel estimates for Davis’s OFDM with RSS because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 6, Davis teaches the apparatus of claim 1.
Davis does not explicitly teach further configured to cause the first wireless device to: determine to perform a second measurement of the distance to the reflector using a frequency-modulated continuous-wave radar (FMCW) signal..
Chae teaches further configured to cause the first wireless device to: determine to perform a second measurement of the distance to the reflector using a frequency-modulated continuous-wave radar (FMCW) signal. (Chae, paragraph 0010, 0051-0059, “[0010] In one aspect of the present invention, provided herein is a method for performing a vehicle image reconstruction by a sensing vehicle (SV) in a wireless communication system, the method comprising: receiving a plurality of stepped-frequency-continuous-wave (SFCW) from target vehicle (TV); [0051] Techniques described herein can be used in various wireless access systems such as … orthogonal frequency division multiple access (OFDMA), [0055] The number of OFDM symbols in one slot may vary depending on a cyclic prefix (CP) configuration. [0057] FIG. 1(b) illustrates the type-2 radio frame structure. A type-2 radio frame includes two half frames, each having 5 subframes, a downlink pilot time slot (DwPTS), a guard period (GP), and an uplink pilot time slot (UpPTS). Each subframe is divided into two slots. The DwPTS is used for initial cell search, synchronization, or channel estimation at a UE.”; that an OFDM radar can have a “stepped frequency continuous wave” protocol, which is a more limited type of the FMCW; that the OFDM signal has a CP in the packet header; that part of the CP can be a DwPTS resource element which is a field that is used for channel estimation (i.e. a reflection of the channel estimation sequence of the OFDM)).
In view of the teachings of Chae it would have been obvious for a person of ordinary skill in the art to apply the teachings of Davis at the time the application was filed in order to perform a vehicle imaging reconstruction using SFCW waveforms (see paragraph 0010). Accordingly, the prior art references disclose that it is known that Davis’s OFDM including Received Signal Strength and Chae’s more detailed description of OFDM including channel estimation fields are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Chae’s  OFDM/SFDM and channel estimates for Davis’s OFDM with RSS because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 19, Davis teaches the method of claim 17.
Davis teaches further comprising:  (Davis, paragraph 0041-0046, “[0041] It is possible to use the concept described herein with various means for modulating the data onto a transmitted signal. … In another embodiment, an orthogonal frequency division multiplex (OFDM)-based modulation scheme, which spreads the information into the time-frequency plane can be used for a shared use of radar detection and communication.”; a discussion of multiple frequency modulated coding schemes that are explicit embodiments of the disclosure. Note: a frequency modulated continuous wave has been interpreted as almost any waveform, to include frequency steps, that modulates frequency while transmitting).
Davis does not explicitly teach:
performing a channel estimate based on the reflection of the packet,
wherein the sensing measurement is based on the channel estimate..
Chae teaches:
performing a channel estimate based on the reflection of the packet, (Chae, paragraph 0010, 0051-0059, “[0010] In one aspect of the present invention, provided herein is a method for performing a vehicle image reconstruction by a sensing vehicle (SV) in a wireless communication system, the method comprising: receiving a plurality of stepped-frequency-continuous-wave (SFCW) from target vehicle (TV); [0051] Techniques described herein can be used in various wireless access systems such as … orthogonal frequency division multiple access (OFDMA), [0055] The number of OFDM symbols in one slot may vary depending on a cyclic prefix (CP) configuration. [0057] FIG. 1(b) illustrates the type-2 radio frame structure. A type-2 radio frame includes two half frames, each having 5 subframes, a downlink pilot time slot (DwPTS), a guard period (GP), and an uplink pilot time slot (UpPTS). Each subframe is divided into two slots. The DwPTS is used for initial cell search, synchronization, or channel estimation at a UE.”; that an OFDM radar can have a “stepped frequency continuous wave” protocol, which is a narrow form of FMCW; that the OFDM signal has a CP in the packet header; that part of the CP can be a DwPTS resource element which is a field that is used for channel estimation (i.e. a reflection of the channel estimation sequence of the OFDM)).
wherein the sensing measurement is based on the channel estimate. (Chae, paragraph 0106-0108, “[0106] FIG. 10 depicts scenario for one embodiment, where multiple vehicles are located on the road. … We adopt the wide-band imaging system using stepped-frequency-continuous-wave (SFCW) [9] at millimeter-wave range as the waveform for each transmit antenna, which has been widely used in radar systems to detect target at different distances. On the other hand, it is also possible that there are nearby vehicles enabling to reflect the signals from the TV, which is referred to as MVs. With the aid of multiple MVs, the SV is able to obtain the image of the TV, which is the main theme of this work.”; that the SFCW using OFDM can not only image (i.e. radar reflection) of mirror vehicles, but can use the reflections from the mirror vehicles to image a target vehicle which may or may not be in the Line of Sight).
In view of the teachings of Chae it would have been obvious for a person of ordinary skill in the art to apply the teachings of Davis at the time the application was filed in order to perform a vehicle imaging reconstruction using SFCW waveforms (see paragraph 0010). Accordingly, the prior art references disclose that it is known that Davis’s OFDM including Received Signal Strength and Chae’s more detailed description of OFDM including channel estimation fields are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Chae’s  OFDM/SFDM and channel estimates for Davis’s OFDM with RSS because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648